                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA


                                            )
                                            )
     PROCEDURES AT THE                      )
 UNITED STATES COURTHOUSE                   )
        AT NEW BERN                         )                  ORDER
    DURING THE COVID-19                     )
         PANDEMIC                           )
                                            )
                                            )


      In light of the pandemic of the novel coronavirus known as COVID-19, and
precautions recommended by public health officials to reduce its spread, the court
adopts the following procedures for conduct of criminal and civil proceedings at the
United States Courthouse at New Bern, North Carolina:

      1.      Access. Entry to the courthouse remains limited by the terms of the
              court’s March 12, 2020, Standing Order No. 20-SO-4, a copy of which
              is attached hereto for ease of reference. Additionally, all individuals
              shall perform a health self-assessment and take their temperatures prior
              to coming to the courthouse. Individuals with a temperature greater than
              100.4 °F or those experiencing symptoms such as cough, shortness of
              breath, difficulty breathing, chills, sore throat, or loss of taste or smell
              shall not enter the courthouse.

      2.      Vulnerable Individuals. Due to increased risk of severe illness from
              COVID-19, the following vulnerable individuals (including counsel)
              are not required to appear for a hearing at the courthouse, but may do
              so if they choose: a) individuals 65 years and older; b) people of all ages
              with underlying medical conditions, such as chronic lung disease,
              moderate to severe asthma, serious heart conditions, immune disorders,
              obesity, diabetes, or chronic kidney or liver disease; and/or c) those
              living with individuals who satisfy the foregoing criteria. If a
              vulnerable individual’s absence pursuant to this provision would be
              likely to make continuation of a criminal proceeding impossible, or


                                            1

           Case 7:19-cr-00010-FL Document 111 Filed 06/19/20 Page 1 of 7
        result in a miscarriage of justice, resulting delay may be excluded from
        computation under the Speedy Trial Act of 1974.

3.      Face Coverings. For the protection of everyone, all individuals
        seeking entry to the courthouse, including but not limited to jurors,
        attorneys, litigants, contractors, and employees, are required to wear a
        face covering that covers the wearer’s nose and mouth simultaneously
        in all public spaces, including courtrooms and security checkpoints,
        unless directed by the court otherwise. A face covering will be
        available for any individual who does not have one and, additionally,
        gloves will be provided to any juror requesting same; however, due to
        limited supplies all entrants are encouraged to utilize their own,
        personal resources.

4.      Social Distancing. Upon entering the courthouse, all individuals shall
        observe social distancing by maintaining at least six feet of physical
        distance from others at all times. All individuals shall make every effort
        to limit items brought into the courthouse to avoid the necessity of a
        secondary screening by Court Security Officers.

5.      Hand Sanitizer. Hand sanitizer will be available in public areas of the
        courthouse. Entrants are encouraged to bring an appropriate self-use
        supply of hand sanitizer or disinfectant wipes with them to the
        courthouse.

6.      Scheduling. Counsel, parties, and attendees are strongly encouraged
        to arrive timely only FOR those cases in which they personally are
        involved or interested. The court may limit the number of individuals
        in the courtroom gallery.

7.      Pre-Hearing Conferences and Conferences During Hearing or
        Trial. Counsel in any criminal case will be permitted to meet with
        counsel’s client immediately prior to the hearing. Such conference will
        occur in the traditional space provided by the United States Marshal for
        attorney-client meetings to allow for security and appropriate social
        distancing. If at any time during a court proceeding in a civil matter a
        private consultation is required, counsel and the party will be permitted
        to do so by meeting in an adjacent conference room where social
        distancing may be observed, or by any other means appropriate to
        reduce any health risk. Any extended meeting between counsel and a
                                     2

     Case 7:19-cr-00010-FL Document 111 Filed 06/19/20 Page 2 of 7
        criminal defendant may occur in the traditional space provided by the
        United States Marshal for attorney-client meetings to allow for security
        and social distancing.

8.      Cleaning. All appropriate areas of the courtroom, including surfaces
        in and around counsel table and the gallery previously occupied by any
        spectator, will be cleaned and sanitized between hearings, unless
        otherwise noticed, and at a minimum daily. Affected areas of the
        witness stand will be cleaned between witnesses. To the extent
        possible, disinfectant wipes and/or hand sanitizer will be available at
        counsel tables in the courtroom. Anyone may bring an appropriate self-
        use supply of hand sanitizer or disinfectant wipes into the courtroom.

9.      Motions to Continue. Recognizing that circumstances and health risk
        issues can change rapidly, the court will consider health-based motions
        to continue at any time, including during the particular court
        proceeding. Any such motion made the day of a proceeding may be
        made by counsel by telephone to the Judge’s Case Manager without
        necessity of a written motion as long as a subsequent confirming written
        motion is filed within 24 hours. The United States Marshals Service or
        its designee shall have the authority to refuse to transport any criminal
        defendant to the courthouse upon detection of any health risk. The
        Marshal shall notify the court as soon as reasonably possible upon such
        event.


SO ORDERED, this the 18th day of June, 2020.




                                           _____________________________
                                           LOUISE W. FLANAGAN
                                           United States District Judge




                                     3

     Case 7:19-cr-00010-FL Document 111 Filed 06/19/20 Page 3 of 7
STANDING ORDER NO. 20-SO-4




                              4

Case 7:19-cr-00010-FL Document 111 Filed 06/19/20 Page 4 of 7
                       IN THE UNITED STATES DISTRICT COURT
                                                                                              FILED
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA                               MAR 12 2020
                                      20-S0-4


INRE:                                            )
RESTRICTIONS ON VISITORS                         )           STANDING ORDER
TO COURTHOUSES                                   )



       The United States District Court for the Eastern District of North Carolina is closely

monitoring the outbreak of the novel coronavirus known as COVID-19 as well as the guidance

issued by the Centers for Disease Control and Prevention ("CDC"). The CDC having advised

people to take precautions, and having noted that the best way to prevent illness is to avoid being

exposed to the virus, it is hereby

       ORDERED by the United States District Court for the Eastern District of North Carolina

that the following persons shall not enter any U.S. Courthouse or U.S. Probation Office in the

Eastern District of North Carolina without prior permission from the Chief Judge:

   •   Persons who have been in any of the following countries or regions within the last 14 days:

       STATE OF WASHINGTON
       NEW ROCHELLE, NEW YORK
       CHINA
       SOUTH KOREA
       JAPAN
       ITALY
       IRAN
       EGYPT
       And any other country or region that is the subject of a Level 3 Travel Health Notice issued
       by the CDC.

   •   Persons who reside or have had close contact with someone who has been in one of the

       countries or regions listed above within the last 14 days;

   •   Persons who have been asked to self-quarantine by any doctor, hospital, or health agency;




          Case 7:19-cr-00010-FL Document 111 Filed 06/19/20 Page 5 of 7
   •   Persons who have been diagnosed with, or have had contact with, anyone who has been

       diagnosed with COVID-19; and

   •   Persons with fever, cough, or shortness of breath.

   It is further ORDERED that the United States Marshal, his Deputies, and the Court Security

Officers shall deny entry to anyone attempting to enter in violation of this Order.

   It is further ORDERED that if you are scheduled or required to appear at a U.S. Courthouse or

U.S. Probation Office in the Eastern District of North Carolina and you are unable to appear

because of the restrictions in this Order, you are directed to proceed as follows:

        •    If you are represented by an attorney, please contact your attorney;

        •    If you are an attorney and you are scheduled to appear in court before a judge, please

             contact the judge' s case manager;

        •    If you are scheduled to meet with a U.S . Probation officer, please contact that officer

             directly;

        •    If you are a juror, call Jury Services at (800) 342-2539 and leave a detailed message;

        •    For Bankruptcy Court matters, please contact the Clerk' s Office at (919) 856-4752;

        •    For Section 341 Meetings of Creditors, please contact the Bankruptcy Administrator' s

             Office at (919) 334-3885 ; and

        •    For District Court matters, please contact the Clerk' s Office at (919) 645-1700.




                                                  2

            Case 7:19-cr-00010-FL Document 111 Filed 06/19/20 Page 6 of 7
       It is further ORDERED that these restrictions will remain in place temporarily until it is

determined to be safe to remove them. This Order shall be updated as further guidance is received.



       SO ORDERED. This the       a day of March, 2020.

                                            ~w.¥
                                             Chief United States District Judge




                                               3

        Case 7:19-cr-00010-FL Document 111 Filed 06/19/20 Page 7 of 7
